Case 3:19-cr-00118 Document 25 Filed 07/09/19 Page1iof1iP

  

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF WEST VIRGINIA

 

HUNTINGTON DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL ACTION NO. 3:19-0118

EDUARDO RIOS-RIOS
WRITTEN PLEA OF GUILTY

In the presence of Lex Coleman, my counsel, who has fully explained the charge contained
in the indictment against me, and having received a copy of the indictment before being called

upon to plead, I hereby plead guilty to the charge contained in the indictment.

DATE: 008/20) 4 fpuaroo jr.
DEFENDANT

WITNESS:

Bb

COUNSEL FOR DEFENDANT

 
